Citation Nr: 1208713	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-20 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS) claimed as secondary to hepatitis.

3.  Entitlement to service connection for obsessive compulsive disorder (OCD), and claimed as secondary to IBS.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in San Diego, California, which denied service connection for hepatitis, IBS and OCD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his June 2009 substantive appeal.  The Veteran withdrew the request in a January 2012 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

The Board also notes that the Veteran has a diagnosis of PTSD.  The Veteran stated in his June 2009 Form 9 that he wanted to file a claim for service connection for PTSD.  The Veteran's VA treatment records show that the factual basis for PTSD has to do with his naval service near Vietnam, where his OCD claim is as secondary to his IBS.  The Board is aware that claimants do not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In cases where several diagnoses are present, the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The evidence shows that the diagnoses of OCD and PTSD on based on different sets of symptoms and that OCD claim is secondary to IBS while the PTSD claim is based on direct service connection.  Therefore, the Board finds that the Veteran has filed a separate claim for PTSD.  The RO has not developed or adjudicated a claim for service connection for PTSD.  The matter is REFERRED to the RO for appropriate action.

FINDINGS OF FACT

1.  The Veteran contracted infectious hepatitis during service, which resolved prior to discharge.

2.  The Veteran has no current hepatitis disability.

3.  The Veteran's IBS was not manifest during service and is not the result of any incident of service, to include a bout of infectious hepatitis.

4.  The Veteran's acquired psychiatric disability was not manifest during service and is the result of a non service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current hepatitis disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran's IBS was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3.  The Veteran's acquired psychiatric disability was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has hepatitis, IBS and a psychiatric disability he claimed as OCD as a result of an in-service May 1969 bout of hepatitis.  For the reasons that follow, the Board finds that the Veteran has no current hepatitis disability, that the hepatitis resolved during service, that the IBS was not manifest during service has not been related to any incident of service by competent evidence and is not related to a service-connected disability and that the acquired psychiatric disability was not manifest during service, has not been related to any incident of service by competent evidence and is not related to a service-connected disability.  The Board concludes that service connection is not warranted for any condition.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

Regardless of the method of service connection, a current disability is necessary for a grant of benefits.  Just prior to filing the instant claims, the Veteran reported his history of hepatitis while seeking treatment through VA.  He was provided a January 2008 evaluation to determine whether he had hepatitis at that time.  Following testing, the Veteran was found to be negative for hepatitis and any hepatitis antibodies.  The Board notes that the Veteran has not identified any present symptoms.  The remaining medical evidence from a Vet Center and his private doctor, Dr. J.L., do not indicate the presence of hepatitis.  The Board finds that the preponderance of the evidence shows that the Veteran does not have a current hepatitis disability and has not had hepatitis disability at any time since filing his claims for service connection.  In the absence of a current disability, service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  The Board turns to the IBS and acquired psychiatric disability claim other than PTSD.  

The Veteran's VA treatment records show that he has IBS controlled on medication and OCD and mild chronic anxiety.  The current disability element is satisfied as to both claims.  

The Veteran's contentions revolve around a May 1969 hospitalization for infectious hepatitis.  The Veteran was stationed aboard the U.S.S. Vance in May 1969.  The Veteran reported to sick call on May 1 complaining of a general malaise, dark yellow urine and stomach distress.  The Veteran reported having not felt well for the past week and having difficulty climbing ladders because of extreme weakness.  The Veteran was admitted to sick bay after a physical examination revealed a slightly enlarged spleen and enlarged lymphatic nodes in the neck.  On the second day of admission, the Veteran's eyes took on a jaundiced color.  The Veteran's skin had also become jaundiced on closer inspection.  His appetite was poor and he reported having gas "on his stomach."  The Veteran was transferred to the U.S. Naval Hospital at Subic Bay on May 3, 1969.  A handwritten note under the transfer order indicates admittance to ward A for infectious mononucleosis with hepatitis.  

A May 30, 1969, discharge summary completed by the Chief of Medicine reports the Veteran's course at the Subic Bay Naval Hospital.  The Veteran was admitted to the hospital on May 12 with a diagnosis of infectious hepatitis, resolving.  Diagnostic studies confirmed the clinical impression.  A mono slide test was within normal limits.  The Veteran was treated with moderate bed rest, multivitamins daily and a high protein diet.  The Veteran's enzymes returned to within normal limits.  The Veteran offered no complaints and was in satisfactory condition.  The Veteran had a tooth extracted on May 27 and discharged in good condition to full duty on May 30.  Follow-up testing in the form of a BSP and other liver function studies were recommended in three months.  

A second form, an interim medical history record entry also dated May 30, 1969, differed slightly.  The Veteran was released to light duty for one week and for repeat liver tests in three weeks.  The form was signed by someone on behalf of the Chief of Medicine who completed the above discharge summary.  

The Veteran was seen for follow-up liver tests in July 1969.  The Veteran had been at sea and could not make the three week recommendation.  The Veteran's July 14 tests results are reported in his records.  No indication of hepatitis was present and no further treatment was recommended.  The Veteran was to continue his regular diet and return in one month.  There is no record of another follow up.

The Veteran was seen for a January 1970 separation from service physical examination.  The abdomen and viscera were normal, which indicates that the liver and intestines were normal.  There is no entry of a gastrointestinal disorder of any kind, providing evidence against this claim. 

Lay evidence can be competent and sufficient to establish each element of service connection under certain circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay testimony may establish nexus between a current disability and service where competent and credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Generally, lay evidence can be competent and sufficient to establish a nexus of a condition when the layperson is reporting continuous lay observable symptoms or the lay person is reporting the opinion regarding nexus rendered by a medical professional.  See Jandreau and Charles.

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has filed numerous statements regarding the onset of his IBS and OCD.  The Veteran's March 2008 claim is without any relevant detail.  It cannot be taken as evidence.  

The Veteran filed July and August 2008 statements recounting his episode of hepatitis during service.  He reported in-service treatment for hepatitis, then stated he developed IBS and later OCD as a result of his IBS.  The Board finds that these statements lack the necessary detail to be considered "lay evidence".  The Veteran did not report his lay observable symptomatology, the dates of onset lay observable symptoms of IBS or OCD, or how he knew that IBS was related to his bout of hepatitis.  

The Veteran's November 2008 Notice of Disagreement stated that he developed IBS within the first year of treatment for hepatitis.  The Veteran claimed that doctors did not know how to diagnose IBS and that there was no name for what was wrong with him at that time.  He alleged further that his OCD was due to being constantly sick and finding no solution to the IBS.  The Board finds that this evidence is not sufficient to establish service connection.  The Veteran contracted hepatitis in late April or early May 1969 and separated from service on February 2, 1970.  Thus, the Veteran's report of onset of IBS within the first year includes three months when he was no longer in service.  Given the Veteran's statements that he sought medical treatment and the above service treatment records which include no intestinal complaints from his discharge on May 30, 1969, until his separation, the Board finds that the onset of IBS fell after his separation from service.  

The Veteran's June 2009 Form 9 stated that the Veteran was told by Navy doctors at the time that he contracted hepatitis that he should expect gastrointestinal symptoms.  The Veteran claimed that as the gastrointestinal problems increased, he started using over the counter medications, before going to see a doctor.  The Veteran for the first time also stated that after having hepatitis he began to worry about his general health, leading to his OCD.  

The Board has considered that lay persons are generally competent to report what they have been told by medical care providers.  See Jandreau.  Such reports must also be credible.  The Board finds that the November 2008 Notice of Disagreement and June 2009 are internally inconsistent.  If the Form 9 is correct, then the intestinal disturbance for which the Veteran presently claims service connection is an expected outcome of a bout of hepatitis.  If the Notice of Disagreement is correct, then the intestinal disturbance was a medical mystery.  Both cannot be true.  Given the Veteran's generally incredible account of his own history, the Board finds that the Veteran has not credibly reported a statement by medical care providers.  The Board assigns no probative value to these statements.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

As to the Veteran's new contention that hepatitis is directly lead to OCD, the Board also considers this evidence to be incredible.  The Veteran's hepatitis resolved during service according to the medical evidence.  At some later point, the Veteran developed IBS.  The Veteran's previous statements have been that his IBS lead to his OCD, an inconsistent statement.  Furthermore, the Veteran's VA treatment records contain psychiatric assessments which show that the Veteran developed obsessions and compulsions related to particular things.  

A March 2009 note is typical:  The Veteran reported becoming obsessed about numbers, had rigid thinking about cleanliness and obsessive fears about health concerns.  Cleanliness concerns are consistent with diarrhea symptoms associated with IBS.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).  The Veteran has previously reported that no one could diagnosis his IBS, which would account for his fear.  The Board finds that the Veteran's statements in his psychiatric treatment records are consistent with his earlier contention that the IBS caused his OCD, particularly in light of the complete resolution of the hepatitis.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's OCD and his hepatitis.  

The Board has reviewed the medical evidence in the claims file.  The Veteran's private doctor, Dr. J.L., submitted a May 2009 statement to the effect that the Veteran has had a diagnosis of IBS since 1981 to the present, which required daily medication.  Dr. J.L.'s treatment records were also obtained for the file.  The statement and treatment records do not relate IBS to previous hepatitis.  Similarly, the Veteran's VA treatment records do not relate his IBS or OCD to service.  The Veteran's self-reported history in his VA treatment records does connect the IBS to service.  His comments were recorded in the history portion of the examinations, without further elaboration by the examiners.  

A transcription of the Veteran's subjective history, unenhanced by additional medical comment, does not constitute competent medical evidence merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Howell v. Nicholson, 19 Vet. App. 535, 539 (2006).  The Board finds that the medical evidence of record does not address whether the Veteran's IBS or OCD either manifested during service, were continuous since service, or are related to any incident of service, to include a bout of hepatitis in May 1969.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a relationship between IBS or OCD to any incident of service to include a bout of hepatitis.  The Veteran's statements show that the IBS began during the first year after the hepatitis, three months of which he was separated from service.  Given the absence of complaints and the normal separation examination, the Board finds that the onset of IBS was after separation from service.  Thus, there is no continuity of symptoms to the Veteran's period of service.  The Veteran is not competent to link his IBS to hepatitis.  The Veteran's OCD began, by his own account, after his IBS had gone un- or undertreated by doctors, also after separation from service.  The Board has found that there is no medical evidence linking the IBS or OCD to service, to include the episode of hepatitis.  In the absence of a relationship to service, service connection is not warranted on a direct basis.  See Hickson.  

The Veteran has also alleged that he was exposed to Agent Orange during service in the Western Pacific.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  Hepatitis, IBS and OCD are not on the presumptive list to the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309, supra.  Based on the law, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides inservice.  Id.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board has already considered the other possible bases of service connection above.  

As such, the Board finds that the preponderance of the evidence is against the service connection claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, March and July 2008 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board notes that these letters did not explain the elements necessary to establish secondary service connection, but the Board finds this harmless error because the Veteran is not service-connected for any disability.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's VA treatment records contain specific testing for hepatitis in January 2008.  The result of testing was that the Veteran had no current hepatic infection.  The remaining medical evidence does not contradict these findings.  The Board notes that the Veteran's lay statements have not described any ongoing symptoms related to hepatitis.  As this examination is current, thorough and focused on potential hepatitis, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed hepatitis disability.  An examination is not required.  See McLendon.  

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements, which are not consistent.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed above, the Veteran offers only his own conclusory opinion regarding causation, without providing credible lay evidence derived from personal knowledge or competent medical evidence.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for hepatitis is denied

Entitlement to service connection for IBS claimed as secondary to hepatitis is denied.

Entitlement to service connection for an acquired psychiatric disorder claimed as OCD and claimed as secondary to IBS is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


